Citation Nr: 1118688	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 220	)	DATE
	)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinus disability due to undiagnosed illness.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to an initial compensable rating for right ear hearing loss.

5.  Entitlement to service connection for bilateral knee disability to include a temporary 100 percent evaluation for a period of convalescence.

6.  Entitlement to service connection for sinus disability, to include a sinus-like disability due to undiagnosed illness.

7.  Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had periods of service from November 1999 to November 2001, from June 2004 to December 2005, and from June 2006 to October 2007.  He was awarded the Purple Heart Medal and Combat Action Badge, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in November 2008.  A statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  The Veteran appeared at an August 2010 hearing before the Board at the RO.  A transcript is of record.    

Although the Veteran initiated appeals for whether new and material evidence had been received for entitlement to service connection for left shoulder and low back disability, these claims were reopened and the benefits were subsequently granted by rating decision in December 2009.  They are therefore no longer in appellate status.	

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The issues of entitlement to service connection for bilateral knee disability (under a merits analysis), for sinus disability due to undiagnosed illness (under a merits analysis), for TBI, and for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral knee disability was denied by a July 2006 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain evidence received since the July 2006 rating decision is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral knee disability.

3.  Service connection for sinus disability due to undiagnosed illness was denied by a July 2006 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

4.  Certain evidence received since the July 2006 rating decision is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for sinus disability due to undiagnosed illness.

5.  Service connection has not been established for left ear hearing loss and is assigned a Level I hearing acuity according to the provisions of 38 C.F.R. § 4.85(f); and the Veteran's service-connected right ear hearing loss is manifested by Level I acuity.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied entitlement to service connection for bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the July 2006 denial of service connection for bilateral knee disability, and the claim of service connection for bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The July 2006 rating decision which denied entitlement to service connection for sinus disability due to undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the July 2006 denial of service connection for sinus disability due to undiagnosed illness, and the claim of service connection for sinus disability due to undiagnosed illness is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected right ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86 and Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claims for service connection for bilateral knee disability and sinus disability due to undiagnosed illness, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issues will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

As for the remaining claims, the RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

Since the issue in this case (entitlement to assignment of a higher initial rating for right ear hearing loss) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in October 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess, 19 Vet. App. at 491.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination in January 2008, and afforded the Veteran the opportunity to give testimony before the Board at the RO in August 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the issues addressed on the merits at this time.  It is anticipated that the additional development directed by the Board in the remand section of this decision will fulfill VA's duty to assist the Veteran with the issues addressed in the remand.

New and Material Evidence

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claims for entitlement to service connection for bilateral knee and sinus disabilities were denied by a rating decision in July 2006.  The Veteran was informed of the decision in July 2006, but did not file a notice of disagreement within one year from the date of notification.  Thus, the Board finds that the July 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (c).

The evidence of record at the time of the July 2006 rating decision consisted of the Veteran's service treatment records.  The RO denied the Veteran's claims for service connection for bilateral knee disability and sinus disability since service treatment records were silent for any complaints of, diagnoses of, and treatments for bilateral knee disability and sinus disability, and since the Veteran failed to report to his VA examinations. 

Additional evidence submitted since the July 2006 rating decision includes testimony offered at an August 2010 hearing before the Board at the RO.  The Veteran had not previously presented sworn testimony, and certain details in his testimony are new and relate to the Veteran having knee disability and sinus disability in service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  The Board notes that this lay testimony is relevant to the issue of nexus.  Overall, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral knee disability and sinus disability is neither cumulative nor redundant.  

Accordingly, as new and material evidence has been received, the Board finds that the claims of entitlement to service connection for bilateral knee disability and sinus disability are reopened.  See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claims of entitlement to service connection for bilateral knee disability and sinus disability due to undiagnosed illness.

Increased Rating

The other issue before the Board is entitlement to an initial compensable rating for right ear hearing loss.  In support of his claim, the Veteran testified at a hearing before the Board at the RO in August 2010 that he was supposed to wear hearing aids, but it hurts his pride given that he is young.  At school, he sits in front of the class and becomes embarrassed and tiresome raising his hand to ask his instructor to repeat what had been said.  He testified that others have told him to use his inside voice and have also told him that he really is deaf. 

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the most current VA audiological examination is dated in January 2008.  The mere passage of time, however, does not trigger VA's duty to provide an additional medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Veteran was afforded a January 2008 VA examination, which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
25

With puretone threshold average of 24 (when rounded up), and a speech audiometry revealed speech recognition ability of 92 percent in the right ear, this translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI. As noted above, the non-service connected ear (which is the left ear) is assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.    

The Board finds that the January 2008 VA examination adequate.  Here, the VA examiner considered the effects of the Veteran's hearing loss on his daily life.  He noted that the Veteran had difficulty hearing in the presence of background noise, especially in a classroom setting, and that the Veteran had the frequent need to ask others to repeat themselves.  

In the instant case, Table VIA is not for application because the audiological evaluation for the right ear did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Further, while his puretone threshold was less than 30 decibels at 1000 Hertz, puretone threshold was not 70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board has considered the Veteran's statement and testimony, and does not doubt that the right ear hearing loss results in some impairment.  However, as noted earlier, the assignment of a rating for hearing loss is a mechanical process that looks to audiological test results.  The Board is obligated to apply such regulatory criteria.

Staged ratings are not of application since the Veteran's right ear hearing loss is adequately contemplated by the noncompensable rating during the entire time period in question.  The preponderance of the evidence is against the claim for a compensable rating for right ear hearing loss.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

It is noted here that should the Veteran prevail with his claim of service connection for left ear hearing loss, the hearing loss in both ears will be considered in determining the appropriate disability rating. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the right ear hearing loss.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is not warranted.  To this extent, the appeal is denied.  

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.  New and material evidence has been received to reopen a claim of entitlement to service connection for sinus disability due to undiagnosed illness.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

Sinus Disability and Bilateral Knee Disability

In view of the reopening of the sinus disability and bilateral knee disability claims, the Board believes that the duty to assist required additional development of the medical evidence to allow for an informed review of these issues under a merits analysis.  

Additionally, it appears that there are outstanding VA treatment records regarding the Veteran's knee.  In a statement received in September 2009, the Veteran shared that he had a follow up appointment at the VA medical center in Mountain Home, Tennessee on April 30, 2009, and that he had several physical therapy appointments thereafter.  The most recent VA treatment record contained in the Veteran's claims file is April 20, 2009.  The Board believes that the aforementioned records should be obtained before it can proceed with appellate review.

Left Ear Hearing Loss

Another issue before the Board is entitlement to service connection for left ear hearing loss.  As noted at the August 2010 hearing before the Board at the RO, the RO had originally denied service connection for the left ear since the most recent examination showed that the left ear did not meet the criteria for hearing loss.  The Veteran then testified that he believed that his left ear had become more severe since the last VA examination.  With the Veteran's claim of a current disability, the Board believes that the Veteran should be afforded another VA audiological examination for his left ear.  

Traumatic Brain Injury

At the August 2010 hearing before the Board at the RO, the Veteran testified that on his second tour of duty, he was hit by an improvised explosive device (IED).  He is claiming residuals of a traumatic brain injury. 

The Veteran was afforded a VA examination in January 2008.  After interviewing and examining the Veteran, the VA examiner found that the overall findings from the neuropsychological testing are not consistent with residuals from a traumatic brain injury; or they at least would indicate that if an injury had occurred, a full recovery has been made with no residual deficits due to brain injury.  He continued that it would appear that emotional factors are most responsible for any perceived memory difficulties. 

However, when the Veteran was seen at the VA in June 2008, the assessment was that the Veteran's frequent migraine headaches were likely triggered by stress, poor sleep and anxiety, and that the chronic tinnitus, ear pain and episodic vertigo with abnormal vestibular testing were likely related to IED exposure.   

The Board believes that the medical evidence regarding any residuals of a TBI is equivocal and in need of clarification.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all medical records from the Mountain Home VA Medical Center pertaining to bilateral knee treatment from April 30, 2009 onward. 

2.  After completion of the above, the Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of his bilateral knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral knee disability is causally related to service?

A rationale should be provided.

3.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current sinus disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current sinus disability is causally related to service?

If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

A rationale should be provided.
 

4.  The Veteran should be scheduled for a VA brain injury examination for the specific purpose of ascertaining whether the Veteran has any current residuals of a TBI (separate and apart from any symptoms associated with his PTSD).  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  All current residuals, if any, of a TBI should be clearly reported. 

5.  The RO should also schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested left ear hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current left hearing loss is related to acoustic trauma during service? 
		
      A rationale should be provided.

6.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues remaining on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


